Title: To Thomas Jefferson from Jared Sparks, 18 September 1820
From: Sparks, Jared
To: Jefferson, Thomas

Baltimore,
Sept. 18. 1820.
                Sir,
               I hope you will pardon the liberty I take in sending you a work, which I have lately published, and which accompanies this note. I know not whether the sentiments advanced in it agree in any respect with yours; but should you have leisure & inclination to look it over, I trust you will not be displeased with its manner & spirit. You will at least be ready to countenance any fair and liberal discussions of topics, which have a bearing on the interests of society, and which have long engaged the attention of wise and good men.I was sorry not to find, in the library of Congress, Ledyard’s Book, which you were so kind as to mention to me. The librarian thought it could never have been there. I may find it perhaps in Connecticut among some of the family. I have taken pains to procure from England materials for a life of Ledyard. I shall spare no exertions to obtain the letters, which he wrote to you. Should any thing occur to your mind, which may give interest to the subject, in addition to what is contained in those letters, & in you Life of Lewis, you will confer a particular favour by making me acquainted with it.With sentiments of high respect and esteem, your humble SevtJared Sparks.